Citation Nr: 0906645	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  03-07 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a jaw disability/chronic 
periodontal disease.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1947 to May 
1948, and from November 1950 to August 1951.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, inter alia, denied service connection for a 
jaw disability/chronic periodontal disease.

This matter was initially before the Board in August 2008, at 
which time it denied the Veteran's claim for entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
for residuals of a gunshot wound to the left thigh, with 
retained small foreign body in popliteal space, and remanded 
the current issue on appeal for further evidentiary 
development.  The Board finds that another remand is 
necessary for compliance with its August 2008 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the veteran's claim for 
entitlement to service connection for a jaw disability/ 
chronic periodontal disease, the Board finds that additional 
development of the evidence is required.

Here, a remand is necessary for compliance of the Board's 
August 2008 remand directives.  A remand by the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  In this regard, in its August 2008 remand, the 
Board directed the RO to readjudicate the Veteran's current 
claim on appeal with consideration of new VA medical records 
and other additional evidence added to the record since 
issuance of the statement of the case in July 2007.  In this 
regard, any pertinent evidence that is accepted by the Board 
must be referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the Veteran.  See 38 C.F.R. § 20.1304(c) 
(2008).  Here, in its August 2008 remand, the Board noted 
that in September 2007, the Veteran, through his attorney, 
submitted written correspondence with attached VA medical 
records showing ongoing dental treatment provided to the 
Veteran.  However, there is no evidence in the claims file 
that the Veteran had waived his right to have this new 
evidence be reviewed by the RO and his claim readjudicated in 
light of the new evidence.  Thus, the Board remanded the case 
for the RO to review the new evidence submitted by the 
Veteran's attorney and to readjudicate the claim with 
consideration of the new evidence.    

However, a review of the claims file shows that the RO has 
failed to follow the Board's August 2008 remand directives to 
review the new evidence and readjudicate the claim.  There is 
no evidence whatsoever in the claims file that a subsequent 
supplemental statement of the case was issued with 
consideration of any additional evidence submitted after the 
July 2007 statement of the case.  Thus, the Board finds 
another remand is necessary to correct this matter.  See 
Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the Veteran's 
claim to reopen service connection for a 
jaw disability/chronic periodontal 
disease, with consideration of any 
additional evidence added to the record 
since the July 2007 statement of the case, 
including, in particular, recent VA 
medical records showing ongoing VA 
treatment of his jaw disability/chronic 
periodontal disease.  If the benefits 
sought are not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
Veteran and his attorney.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  The Veteran 
and his attorney should be given an 
opportunity to respond to the supplemental 
statement of the case before returning the 
claims file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




